Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2019

                                      No. 04-19-00799-CV

                         IN THE INTEREST OF B.R.W., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-11037
                      The Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        A copy of Appellant’s notice of appeal was filed in this court on November 14, 2019.
The notice does not certify that it was served on each court reporter responsible for preparing the
reporter’s record. Contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).
       In our November 14, 2019 letter, we instructed Appellant to file an amended notice of
appeal certifying proper service on the responsible court reporter(s) by November 25, 2019. To
date, Appellant has not filed an amended notice of appeal.
        We ORDER David Wickizer to file an amended notice of appeal in compliance with
section 51.017(a) within TEN DAYS of the date of this order. See id. If Appellant fails to
timely file the amended notice, we will order David Wickizer to appear before this court and
show cause why he should not be held in contempt for failing to file the amended notice of
appeal.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court